Order, Supreme Court, Bronx County (Betty Owen Stinson, J.), entered March 17, 2006, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, the motion denied and the complaint reinstated.
The affidavits of plaintiffs experts are not defective simply because the notary’s signature and seal appear on a separate page following the deponents’ respective signatures (cf. Collins v AA Truck Renting Corp., 209 AD2d 363 [1994]), and the positive MRI findings should have been considered, although unsworn, because they were reviewed by defendants’ expert orthopedist in reaching his opinion (see Thompson v Abbasi, 15 AD3d 95, 97 [2005]). Issues of fact as to whether plaintiff sustained serious injuries within the meaning of Insurance Law § 5102 (d) are raised by her experts’ opinions that, as a result of the accident, she sustained a torn meniscus of the right knee that will require arthroscopic surgery (see Noriega v Sauerhaft, 5 AD3d 121 [2004]), tendinosis of the right shoulder (see Jones v Norwich City School Dist., 283 AD2d 809 [2001]), and has been unable to return to work as a traffic control officer because of an inability to stand for long periods of time or lift her right arm above the head (cf. De Araujo v Stem Cab Corp., 207 AD2d 823 [1994], lv denied 84 NY2d 813 [1995]). Plaintiffs other claimed injuries were not serious within the meaning of the statute. Concur—Tom, J.P., Andrias, Sullivan, Williams and Gonzalez, JJ.